
	

113 HR 2268 IH: Engaging Students Through Service Learning Act
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2268
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Loebsack (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize a national elementary and secondary service-learning program
		  that promotes student academic achievement, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Engaging Students Through Service
			 Learning Act.
		2.K–12 service-learning
			 program
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					EEnhancing the
				effectiveness of K–12 education through service learning
						2501.FindingsThe Congress finds as follows:
							(1)Students learn
				best when they are actively engaged in meaningful and challenging learning
				experiences that encourage higher order skills development, critical thinking,
				and problem solving.
							(2)Service learning
				is a pedagogy that encompasses key elements of effective teaching and learning,
				including active learning, authentic experiences, opportunities for peer
				collaboration, problem solving, student leadership and empowerment, and
				cognitively challenging academic activities.
							(3)Students invest
				themselves in learning when their educational experiences have personal meaning
				to them and are connected to authentic, real issues in their everyday
				lives.
							(4)In service
				learning, students apply their knowledge and skills to solve actual community
				problems and experience the real-world value of what they are learning in
				school. Service learning can therefore have a powerful effect on students,
				increasing their academic engagement, their civic engagement and their social
				and emotional development.
							(5)Service learning
				can have a powerful effect on students, helping them to increase their academic
				engagement and performance, their civic engagement and desire to help others,
				and their social-emotional learning in areas related to 21st century skill
				acquisition, such as task persistence, intellectual curiosity, and ability to
				work in teams.
							(6)In service
				learning, students connect to the community and to their classmates in ways
				that are far more powerful than simple cooperative learning.
							(7)Service learning
				has been found to promote behavioral and dispositional factors that mediate
				students’ educational success such as greater motivation for school, engagement
				in learning tasks, building of self-efficacy and self-esteem, and propensity to
				engage in pro-social behaviors.
							(8)Research has
				demonstrated that test scores of students who participated in service learning
				are higher in reading, writing, mathematics, social studies, and science than
				those of non-participants.
							(9)High-quality
				service learning will improve student achievement and our schools because it
				employs effective, experiential learning strategies associated with student
				engagement in academic work and preparation for success in college and the
				workplace, engages students in solving complex problems, probes for deeper
				learning, and seeks opportunities for students to transfer knowledge from one
				context to another.
							(10)Principals report
				that service learning has a positive impact on teacher satisfaction, school
				climate, academic achievement, and school engagement.
							(11)Teachers who use
				service learning in the classroom as a type of positive teaching strategy
				achieve better results in a variety of academic and behavioral categories than
				those who don’t, are more effective, challenged, and energized, and are more
				likely to remain within their chosen profession.
							(12)Only an estimated
				24 percent of the approximately 53,300,000 K–12 youth in the United States are
				given the opportunity to engage in any kind of service-learning experience, a
				decline from 32 percent in 1999.
							(13)Schools in
				high-poverty areas are less likely to employ service learning as a teaching
				strategy, yet research has shown this is a particularly effective pedagogy for
				use in such schools. Service learning can significantly reduce the achievement
				gap between affluent and low-income students. Low-income students who
				participated in service opportunities have better school attendance and grades
				than low-income students who do not participate.
							(14)There is a need
				for a rigorous and focused initiative to demonstrate and broadly promote
				high-quality service learning that enhances teacher effectiveness, improves
				student learning and educational success, and positively affects school
				climate.
							(15)State educational
				agencies are the only entities with comprehensive, statewide responsibility for
				the quality of learning within a State.
							2502.PurposeThe purpose of this part is to authorize a
				national service-learning program that will expand opportunities for students
				in elementary and secondary schools to engage in high-quality service learning
				that—
							(1)promotes student
				achievement in academic subjects, including science, technology, engineering,
				and mathematics;
							(2)incorporates 21st
				century skills, such as critical thinking, problem solving and
				collaboration;
							(3)integrates content
				knowledge and use of technology;
							(4)enhances school
				climate and civic engagement; and
							(5)prepares students
				for college or a career.
							2503.National
				activitiesThe Secretary shall
				reserve funds for national activities as follows:
							(1)The Secretary shall reserve not more than
				10 percent of the appropriation for this program in any fiscal year to
				establish a National Center for K–12 Service Learning—
								(A)to provide technical assistance to State
				educational agencies to develop and expand the capacity of local educational
				agencies to improve teacher quality, school climate, and educational outcomes
				by providing an infrastructure for sustainable service-learning efforts through
				vision and leadership, professional development, curriculum and assessment,
				school-community collaborations, and continuous improvement; and
								(B)to provide oversight, coordinate with key
				Federal education initiatives, foster sustainability, provide evidence for the
				strengths and limitations of service-learning practices, and disseminate study
				findings.
								(2)The Secretary shall reserve not more than
				10 of the appropriation for this program in any fiscal year percent for
				research and evaluation activities, including a study, conducted by the
				Institute of Education Sciences using data culled from the State longitudinal
				data systems authorized under title II of the Educational Technical Assistance
				Act of 2002, on the effects of academic service learning on instructional
				quality and the academic success of students in low-performing schools. The
				study shall include the following elements:
								(A)A comprehensive,
				rigorous research design that builds on prior studies on effective pedagogies,
				service learning, and student success.
								(B)Gathering
				qualitative and quantitative data to comprehensively assess the impact service
				learning has on students’ academic, civic, and behavioral performance,
				including student engagement.
								(C)Identifying,
				tracking, and measuring the success of systemic, district-level change based on
				exemplary service-learning policies and practices.
								(D)Measuring the
				effectiveness of a high-quality professional development leadership system,
				including the effect the professional development provided under this section
				has on teaching and pedagogy, including the impact on teachers likelihood of
				providing students with real-world problem-solving opportunities, opportunities
				for deeper learning and tying academic concepts to real-world contexts,
				opportunities for leadership, and opportunities for peer collaboration.
								(E)Systematically
				measuring the influence of service-learning participation on students’ academic
				achievement within and across States.
								(F)Reporting annually
				to the public and the Congress.
								(3)The Secretary shall reserve not more than 5
				percent of the appropriation for this program in any fiscal year for training
				and technical assistance for State-level program development consistent with
				the purposes of this Act. The Secretary shall contract with an entity, or
				entities, with a demonstrated record of achievement in promoting and
				disseminating best practices in service learning—
								(A)to continually
				scan the field and build an ever-expanding knowledge base of exemplary
				service-learning models;
								(B)to help ensure the
				dissemination, adoption, and continuous improvement of these exemplary
				practices at the State and local level; and
								(C)to conduct
				specific activities, including—
									(i)developing and
				disseminating exemplary program models that demonstrate how high-quality
				service-learning programs can be replicated and can become sustainable at the
				State and local level by advancing the use of service learning as a
				high-quality instructional pedagogy;
									(ii)providing
				resources to support effective policy development at the State and local level
				to advance efforts with respect to high-quality teachers and the equitable
				distribution of high-quality teachers; and
									(iii)providing
				exemplary professional development models and technical assistance materials to
				any interested party.
									2504.State
				activities
							(a)GrantsA State educational agency desiring a grant
				under this part shall submit an application to the Secretary that includes an
				assurance that, not later than 90 days after receiving a grant—
								(1)all local
				educational agencies in the State will have access to high-quality professional
				development and peer mentoring through a cascade model, including resources and
				ongoing support to transform instructional practices;
								(2)the State
				educational agency will implement strategies for improvement in the lowest
				performing geographic areas utilizing service-learning policies and practices,
				National School Climate Standards, and exemplary practices for enhancing
				teacher quality;
								(3)the State
				educational agency will establish State policies and support systems that are
				designed to result in effective programs; and
								(4)the State
				educational agency will establish partnerships with entities, such as
				institutions of higher education, institutions of teacher training, and
				nonprofit organizations with a demonstrated record of experience in
				school-based service learning, to develop systemic implementation of service
				learning in teacher preparation and professional development.
								(b)Service-Learning
				specialistOf the funds made
				available to a State educational agency under this part, the agency shall
				reserve a portion of those funds appropriated to support a service-learning
				specialist who acts as a conduit of information between the State and local
				level, provides training and technical assistance, program improvement, and
				progress monitoring.
							(c)State-Level
				activitiesOf the funds made
				available to a State educational agency under this part, the agency shall
				reserve 30 percent to support the following:
								(1)Collaboration and
				mentoring to increase consistency in implementation across States to ensure
				high-quality practice and sustainability.
								(2)Implementation of
				a statewide cascade professional development model.
								(3)On-site support
				and mentoring of local educational agencies.
								(4)Dissemination of
				resources to support implementation, capacity building, and sustainability of
				local efforts, including through grants or contracts with qualified national
				intermediaries or community-based organizations.
								2505.Subgrants to
				local educational agencies
							(a)In
				generalA State educational
				agency that receives funds under this part shall use the funds remaining after
				the application of section 2504 to make subgrants to local educational agencies
				that use—
								(1)the
				service-learning model to strengthen the content area disciplines and
				implementation of key educational innovations in schools with a high percentage
				of underperforming youth; and
								(2)a cascade
				professional development model to bring practice to scale.
								(b)Competitive
				subgrantsSubgrants under
				subsection (a) shall be made on a competitive basis with consideration for
				geographic diversity, including distribution between urban and rural local
				educational agencies. In making awards, the State educational agency must give
				priority to local educational agencies with high proportions of students living
				in poverty or performing below grade level.
							(c)ApplicationA
				local educational agency applying for a subgrant under this section shall
				submit an application to the State educational agency that includes information
				on how—
								(1)funds will be used
				to participate in the cascade professional development model, ensure
				sustainability, and replicate the service-learning model to increase academic
				engagement and performance in content area courses, increase civic skills and
				engagement, and enable students in low-performing schools to help their own
				communities by giving them the knowledge, skills, and opportunities necessary
				to participate in high-quality service-learning experiences;
								(2)educators
				will—
									(A)receive support in
				using instructional practices that incorporate the application of academic
				knowledge and skills to address relevant needs in their community; and
									(B)identify current
				data, set measurable goals for their instructional activities, and measure
				impact on both students and the community; and
									(3)partnerships will
				be established to create a community-wide expectation that service learning is
				an essential part of a high-quality education.
								2506.Definition of
				cascade professional development modelIn this part, the term cascade
				professional development model means a professional development model
				in which specialists are trained in high-quality practice and delivery of
				professional development. These experts then train educators, who are
				responsible for training, mentoring, and supporting their peers. This model
				allows for replication of effective practice and increased consistency in
				quality among all States.
						2507.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2014 and for each of the 5 succeeding fiscal
				years.
						.
			(b)Conforming
			 amendmentThe table of contents for the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to
			 section 2441 the following:
				
					
						Part E—Enhancing the effectiveness of K–12
				education through service learning
						Sec. 2501. Findings.
						Sec. 2502. Purposes.
						Sec. 2503. National
				activities.
						Sec. 2504. State activities.
						Sec. 2505. Subgrants to local educational
				agencies.
						Sec. 2506. Definition of cascade
				professional development model.
						Sec. 2507. Authorization of
				appropriations.
					
					.
			
